DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to the drawings has overcome the drawing objections.
Applicant’s filing of a terminal disclaimer has overcome the Double Patenting Rejections. 
Terminal Disclaimer
The terminal disclaimer filed on May 12, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 11,305,960 as well as any patent granted on Application Number 16/638,702, has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Specification amendment of July 12, 2022 has not been entered, and therefore the amendment below refers to the specification as amended on April 27, 2022.  
Authorization for this examiner’s amendment was given in an interview with Mr. David Huang on July 18, 2022.
The application has been amended as follows: 

Please replace the paragraph on page 7, lines 3-4 with the following paragraph:
FIG. [[5(A)]] 5 shows schematically an analysis graph with a time sequence of a plurality of thread tension measuring signals,
Please replace the paragraph on page 7, lines 5-6 with the following paragraph:
FIG. [[5(B)]] 6 shows schematically an error graph with a time sequence of a plurality of thread tension measuring signals,

Please replace the paragraph on page 7, lines 7-10 with the following paragraph:
FIG. [[6(A)]] 7 to FIG. [[6(E)]] 11 show schematically a plurality of fault graphs in each case with a measuring signal characteristic of the thread tension of different fault sources.


Please replace the paragraph on page 11, line 25 through page 12, line 4 with the following paragraph:
	FIGS. [[5(A)]] 5 and [[5(B)]] 6 show an analysis graph without a threshold value violation and an error graph with a threshold value violation, respectively. The thread tension measuring signal is compared with an upper limit value and a lower limit. In the analysis graph and the error graph, the upper limit value is denoted by the reference letters UL and the lower limit value by the reference letters LL. The thread tension T is plotted on the y-axis and the time t on the x-axis for this purpose. In the case of the signal characteristic of the thread tension measuring signals shown in [[5(A)]] 5, no exceeding of the upper limit value and no understepping of the lower limit value are evident. In this respect, the thread tension signal change caused by a fault source is within the permissible range. A thread knot, for example, could nevertheless represent an impermissible defect in a fabric in the downstream process.

Please replace the paragraph on page 12, lines 6-10 with the following paragraph:
	In the error graph shown in FIG. [[5(B)]] 6, the thread tension measuring signals exceed the upper limit UL so that a threshold value violation and therefore an impermissible deterioration in the quality of the thread are present. The method according to the invention and the device according to the invention are thus independent from whether the process disruption caused by a fault source causes a permissible or impermissible thread tension change on the thread.


Please replace the paragraph on page 12, lines 18-22 with the following paragraph:
	In FIGS. [[6(A)]] 7 to [[6(E)]] 11, a plurality of fault graphs of different fault sources are characterized schematically, by way of example, by a typical thread tension measuring signal sequence. Each of the fault graphs represents a typical fault source such as those which can occur in the texturing process. The fault graph according to FIG. [[6(A)]] 7 shows a signal characteristic of the thread tension in the case of a thread knot which is denoted here as the fault source A.

Please replace the paragraph on page 12, lines 24-26 with the following paragraph: 
	The fault source B shown in FIG. [[6(B)]] 8 shows a sudden drop in the thread tension, as could be caused, for example, by a thread break or an operating error. Here, the thread tension on the thread tension sensor suddenly collapses completely.

Please replace the paragraph on page 12, lines 28-30 with the following paragraph:
	The fault graph shown in FIG. [[6(C)]] 9 defines the fault source C. The fault source C could, for example, represent a condition of wear on one of the process units or on a thread-guiding element.

Please replace the paragraph on page 13, lines 2-4 with the following paragraph (please note that on this page the text starts on line 2):
	In the fault graph shown in FIG. [[6(D)]] 10, a momentary thread tension loss occurs which is assigned here to the fault source D. A process fault could be present here during the bobbin change in the bobbin station.Please replace the paragraph on page 13, lines 6-8 with the following paragraph:
	A recurring excessive increase in the thread tension measuring signal is evident in the fault graph shown in FIG. [[6(E)]] 11. The associated fault graph is assigned in this case to the fault source E. The fault source E could lie, for example, in an uneven texturing of the thread.

Please replace the paragraph on page 13, lines 10-14 with the following paragraph:
	In this respect, a specific process fault or a specific operating error or a specific product defect is assigned to each of the fault sources A to E. The fault graphs shown in FIGS. [[6(A)]] 7 to [[6(E)]] 11 and their fault sources are presented by way of example. In a texturing process as shown in FIG. 1, a multiplicity of fault sources can occur which are based on a unique measuring signal sequence for diagnostic identification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK J. LYNCH/Examiner, Art Unit 3732                                  

/SHAUN R HURLEY/Primary Examiner, Art Unit 3732